Citation Nr: 0914160	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  05-10 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an effective date prior to May 13, 2003 
for service connection for right upper extremity diabetic 
peripheral neuropathy.

2.  Entitlement to an effective date prior to May 13, 2003 
for service connection for right lower extremity diabetic 
peripheral neuropathy.

3.  Entitlement to an effective date prior to May 13, 2003 
for the grant of service connection for left lower extremity 
diabetic peripheral neuropathy.

4.  Entitlement to an effective date prior to May 13, 2003 
for the grant of a 20 percent rating for service connected 
fracture, right shoulder.

5.  Entitlement to an effective date prior to May 13, 2003 
for TDIU.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to March 
1973.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office in Oakland, California.


FINDING OF FACT

On March 14, 2007, prior to the promulgation of a decision in 
the appeal, the appellant submitted a letter requesting a 
withdrawal of his appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2008).  The appellant 
has withdrawn his appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

1.  The issue of an effective date prior to May 13, 2003 for 
service connection for right upper extremity diabetic 
peripheral neuropathy is dismissed.

2.  The issue of an effective date prior to May 13, 2003 for 
service connection for right lower extremity diabetic 
peripheral neuropathy is dismissed.

3.  The issue of an effective date prior to May 13, 2003 for 
the grant of service connection for left lower extremity 
diabetic peripheral neuropathy is dismissed.

4.  The issue of an effective date prior to May 13, 2003 for 
the grant of a 20 percent rating for service connected 
fracture, right shoulder is dismissed.

5.  The issue of an effective date prior to May 13, 2003 for 
TDIU is dismissed.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


